
	
		II
		110th CONGRESS
		2d Session
		S. 2550
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2008
			Mrs. Hutchison (for
			 herself, Mr. Johnson, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the
		  Secretary of Veterans Affairs from collecting certain debts owed to the United
		  States by members of the Armed Forces and veterans who die as a result of an
		  injury incurred or aggravated on active duty in a combat zone, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Combat Veterans Debt Elimination
			 Act of 2008.
		2.Prohibition on
			 collection of certain indebtedness of members of the Armed Forces and veterans
			 who die of injury incurred or aggravated in service on active duty in a combat
			 zone
			(a)Prohibition
				(1)In
			 generalChapter 53 of title 38, United States Code, is amended by
			 inserting after section 5302 the following new section:
					
						5302A.Prohibition
				on collection of indebtedness: certain debts of members of the Armed Forces and
				veterans who die of injury incurred or aggravated on active duty in a combat
				zone
							(a)ProhibitionThe
				Secretary may not collect all or any part of an amount owed to the United
				States by a member of the Armed Forces or veteran described in subsection (b)
				under any program under the laws administered by the Secretary, other than a
				program referred to in subsection (c).
							(b)Covered
				individualsA member of the Armed Forces or veteran described in
				this subsection is any member or veteran who dies as a result of an injury
				incurred or aggravated while serving in a theater of combat operations (as
				determined by the Secretary in consultation with the Secretary of Defense) in a
				war or in combat against a hostile force during a period of hostilities (as
				that term is defined in section 1712A(a)(2)(B) of this title) after September
				11, 2001.
							(c)Inapplicability
				to housing and small business benefit programsThe prohibition in
				subsection (a) shall not apply to any amounts owed the United States under any
				program carried out under chapter 37 of this
				title.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 such title is amended by inserting after the item relating to section 5302 the
			 following new item:
					
						
							5302A. Prohibition on collection of indebtedness: certain debts
				of members of the Armed Forces and veterans who die of injury incurred or
				aggravated on active duty in a combat
				zone.
						
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to collections
			 of indebtedness of members of the Armed Forces and veterans who die on or after
			 September 11, 2001.
			
